DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.	No telephone call was made to the attorney of record to request an oral election to the
below restriction requirement, due to the complexity of the restriction.
3.	This application contains claims directed to the following patentably distinct species:
Species I: Figs. 1-7.
Species II: Figs. 8-10.
Species III: Figs. 11a and 11b.
Species IV: Figs. 12a-13c.
The species are independent or distinct because Fig. 7 of Species I shows a headphone assembly 700 showing a headband 710. The headband 710 includes a fixed member 730 extending from opposite ends of the headband. The fixed member 730 includes a male mating member 770 mating with a female mating member 780 mounted on an earphone 720; Fig. 10 of Species II shows a headphone assembly 800 includes an ear loop 810 coupled to a fixed member 830. The fixed member 830 includes a mating member 840 mating with a mating member 840 mounted on an earphone 820; Fig. 11b of Species III shows a headphone assembly 1100 includes a support member 1110 coupled to a fixed member 1120 and an earphone 1130 is pivotally coupled to the fixed member 1120 through a hinge joint 1140; Fig. 13a of Species IV shows a headphone assembly 1300 showing a support extension 1310. The support extension 1310 can be pivotally secured to a headband on one end and on an opposite end is secured by a latch 1330.
4.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or subspecies, or a single grouping of patentably indistinct species or subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species/subspecies  as set forth above because at least the following reason(s) apply: Given that these species are mutually exclusive as described above, entirely different searches would be required for each species, necessitating in effect entirely different examinations. In addition, different search areas and databases would need to be searched.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or subspecies or a grouping of patentably indistinct species or subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/subspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species/subspecies.
Should applicant traverse on the ground that the species/subspecies, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653